
	
		II
		112th CONGRESS
		2d Session
		S. 3668
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2012
			Mr. Toomey (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require a study on the Bradley Fighting Vehicle
		  industrial base.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Bradley Fighting Vehicle
			 Sustainment Act of 2012.
		2.Study on Bradley
			 Fighting Vehicle industrial base
			(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of the Army shall conduct a study on the Bradley
			 Fighting Vehicle industrial base.
			(b)ContentThe
			 study required under subsection (a) shall—
				(1)assess the
			 quantitative impacts of a production break for the Bradley Fighting Vehicle,
			 including the cost of shutdown compared to the cost of continued production;
			 and
				(2)assess the
			 qualitative impacts of a production break for the Bradley Fighting Vehicle,
			 including the loss of a specialized workforce and supplier base.
				
